United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 19-3712
                        ___________________________

                                Carlos Perez Garcia

                             lllllllllllllllllllllPetitioner

                                           v.

              William P. Barr, Attorney General of the United States

                            lllllllllllllllllllllRespondent
                                     ____________

                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                                   ____________

                             Submitted: June 26, 2020
                                Filed: July 1, 2020
                                  [Unpublished]
                                  ____________

Before ERICKSON, WOLLMAN, and STRAS, Circuit Judges.
                        ____________

PER CURIAM.

      Carlos Perez Garcia, a citizen of Cuba, seeks review of an order issued by the
Board of Immigration Appeals (BIA) dismissing his appeal from an immigration
judge’s (IJ’s) order, which denied him asylum, withholding of removal, and relief
under the Convention Against Torture (CAT). He argues that the BIA erred in
affirming the IJ’s determination that he was not credible and that the IJ failed to
develop the record. Perez Garcia’s challenges to the denial of withholding of
removal, the denial of CAT relief, and the IJ’s failure to develop the record are not
properly before this court for review because he did not challenge those issues on
appeal to the BIA. See Chak Yiu Lui v. Holder, 600 F.3d 980, 984 (8th Cir. 2010).

       Having reviewed the record, we find no basis for reversal. We conclude that
the IJ’s adverse credibility determination, which was upheld by the BIA, was
supported by substantial evidence in the administrative record as a whole. See Yu An
Li v. Holder, 745 F.3d 336, 340 (8th Cir. 2014) (standard of review). The IJ provided
specific, cogent reasons for the credibility determination, and Perez Garcia failed to
adequately explain the inconsistencies or provide sufficient corroborating testimony.
See Kegeh v. Sessions, 865 F.3d 990, 995-96 (8th Cir. 2017); Ezeagwu v. Mukasey,
537 F.3d 836, 838-40 (8th Cir. 2008).

      The petition for review is denied. See 8th Cir. R. 47B.
                       ______________________________




                                         -2-